Citation Nr: 1506209	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  11-08 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral eye condition; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Ms. [redacted]


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claim was decided by a special processing unit and following issuance of the rating decision, the claim was returned to the RO in Atlanta, Georgia.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

At the hearing, the undersigned Veterans Law Judge granted the Veteran's request that the record be held open for 60 days to permit him time to submit additional evidence.  In a written correspondence, the Veteran again requested an abeyance period for submission of additional evidence/ in support of the claim-for 30 days. The claim was held in abeyance until after the requested time period ended.

The Veteran also submitted additional evidence in November 2014, with a waiver of RO consideration. 38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a bilateral eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1988 rating decision, the RO denied a claim for service connection for an eye condition based on a finding that there was no evidence of permanent residuals or a chronic disability.  The Veteran did not appeal.

2.  In regard to the bilateral eye condition, the evidence received since the June 1988 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  

3.  In a June 1988 rating decision, the RO denied a claim for service connection for a left hip condition based on a finding that there was no evidence of permanent residuals or a chronic disability.  The Veteran did not appeal.

4.  The evidence received since the prior denial of service connection for a left hip condition does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1988 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).  

2.  The evidence received, with respect to the bilateral eye condition, since the June 1988 rating decision is new and material and the claim for entitlement to service connection for a bilateral eye condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
3.  New and material evidence has not been received with respect to left hip condition, since the June 1988 rating decision; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In this case, a February 2008 letter informed the Veteran that new and material evidence was needed to substantiate the claims to reopen previously denied claims for a bilateral eye condition and a left hip condition and described what would constitute such new and material evidence.  The Veteran was also informed of how to substantiate the underlying claim for service connection, the allocation of responsibilities between himself and VA and of how disability ratings and effective dates are assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are of record and there is no indication that any relevant records are outstanding.  

In regard to the Veteran's claim to reopen his left hip condition claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  As will be discussed below in detail, the Veteran has not submitted new and material evidence sufficient to reopen his previously denied claim.  Therefore, the Board finds that a medical examination is not necessary.  

II.  Application to Reopen Based on New and Material Evidence

In June 1988, the RO denied service connection for an eye and hip condition.  Specifically, the RO noted,

Review of records shows he banged hip on sidewalk 07-72 and had contusion of left hip.  Placed on crutches, bed rest.  [He was seen 11-71 complained of getting headache after reading, eyes watery and burned occasionally.  Noted there was possible hypertension bilaterally.]  Separation exam 04-09-74 completely normal, including eyes with vision 20/20 bilateral.

The Veteran was notified of his appellate rights. A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  When a rating decision is not properly appealed, it becomes final.  Therefore, the June 1988 rating decision is final.  

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  Such claim will be reopened only if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

Eye Disability 

Since the last final denial, the Veteran submitted a July 2009 statement that indicated that he injured his eye on two occasions, one in August 1971 after marching and one where he was hit in the eye with a broom handle.  The record also indicates that the Veteran has current diagnoses of presbyopia, bilateral hypertensive retinopathy, bilateral meibomian gland dysfunction and bilateral cataracts.  See February 2006 VA eye consultation; see also November 2007 VA eye follow up examination.  

As the Veteran's VA treatment records have not been reviewed by decisionmakers, they must be considered new evidence.  The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material.  Specifically, there is now evidence of current eye diagnoses, which may be residuals of the incidents in service.  These records trigger the Secretary's duty to assist by providing a medical opinion.  See Shade, supra.  Accordingly, the Veteran's claim for service connection for a bilateral eye condition is reopened.  To that extent only, the appeal is allowed.  

Hip Disability

In regard to the Veteran's claim to reopen his left hip condition claim, the Veteran has not submitted any evidence that tends to show that he currently has a chronic left hip disability.  In fact, at the November 2014 Board hearing, the Veteran testified that although he has undergone an MRI in the past, he has not been diagnosed with any hip disability.  The previous denial was based on no evidence of any current residuals of an in-service injury.  There remains no evidence of a current residual.  Therefore, the Board finds that no new and material evidence has been submitted, and the claim cannot be reopened.

As a final matter, the Veteran submitted copies of service treatment records in November 2014.  As these are duplicate copies of service treatment records which were already of record, 38 C.F.R. § 3.156(c) is not applicable to his claim.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a bilateral eye condition, having been received, the claim to reopen is granted to that extent only.  

As no new and material evidence has been submitted for service connection for a left hip condition, the claim to reopen is denied.


REMAND

Having reopened the eye disability claim, the Board finds that a new VA examination is warranted under Shade.  The Veteran has not been afforded a VA examination.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's bilateral eye condition is related to his active service.  The Veteran has submitted evidence that he suffers from a current bilateral eye condition and there is evidence of treatment for eye symptoms in service.  

As the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records since June 2009 and associate them with the electronic claims file.

2.  Then, schedule the Veteran for a VA examination to evaluate his claim of service connection for a bilateral eye condition.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expressly addresses the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral eye condition began in or is related to service.  

The examiner's attention is drawn to the January 1973, May 1973, and November 1971 service treatment records which show that the Veteran was treated for eye problems, including "fundus possible hypertension [bilaterally]."  The examiner's attention is also directed to the February 2006 VA eye consultation and November 2007 VA eye follow up examination which diagnosed presbyopia, bilateral hypertensive retinopathy, bilateral meibomian gland dysfunction and bilateral cataracts.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


